SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

704
CA 14-02074
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF FORECLOSURE OF TAX LIENS BY
PROCEEDING IN REM PURSUANT TO ARTICLE 11 OF THE
REAL PROPERTY TAX LAW BY COUNTY OF GENESEE,                       ORDER
PETITIONER-APPELLANT;
-----------------------------------------------
JENNIFER BOBZIN, RESPONDENT-RESPONDENT.


PHILLIPS LYTLE LLP, ROCHESTER (ANTHONY J. IACCHETTA OF COUNSEL), FOR
PETITIONER-APPELLANT.

DREW & DREW, LLP, BUFFALO (ALANA P. CARR OF COUNSEL), FOR RESPONDENT-
RESPONDENT.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), entered April 17, 2014 in a proceeding pursuant to
RPTL article 11. The order, among other things, granted respondent’s
motion to vacate a judgment of foreclosure.

     Now, upon reading and filing the stipulation to withdraw appeal
signed by the attorneys for the parties on May 18, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 12, 2015                         Frances E. Cafarell
                                                  Clerk of the Court